tcmemo_2009_169 united_states tax_court john b rice petitioner v commissioner of internal revenue respondent docket no 21567-07l filed date john b rice pro_se steven m webster for respondent memorandum opinion jacobs judge the dispute between the parties concerns respondent’s proposed use of a levy to collect frivolous income_tax return penalties against petitioner pursuant to sec_6702 the issue is whether to sustain respondent’s determination to proceed with the proposed collection activity unless otherwise indicated all section references are to the internal_revenue_code at the time he filed his petition petitioner resided in georgia background petitioner is an adherent of the principles espoused by robert clarkson clarkson founder of the patriot network a national organization that advocates tax_avoidance activities as well as the frustration and delay of collection efforts by the internal_revenue_service irs petitioner is no stranger to this court he has appeared before us on two prior occasions losing both times rice v commissioner an oral opinion of this court dated date rice v commissioner an oral opinion of this court dated date during petitioner received a distribution from the employees’ retirement_system of georgia pension_plan of which dollar_figure was reported to respondent by the payor as taxable_income he reported dollar_figure as taxable interest during petitioner received a distribution from the employees’ retirement_system of georgia pension_plan of which 1clarkson had previously been found to have engaged in activities that interfere with the enforcement of internal revenue laws including but not limited to instructing others to purposely frustrate and delay collection efforts and was permanently enjoined from participating in those and other activities see united_states v clarkson aftr 2d ustc par big_number d s c dollar_figure was reported to respondent by the payor as the taxable_amount he also reported dollar_figure as taxable interest petitioner submitted undated federal_income_tax returns for and reporting as taxable_income for each year only the dollar_figure of interest and reporting no tax_liability form 2555-ez foreign_earned_income_exclusion and form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reflecting petitioner’s pension income were attached to each return for each year petitioner claimed he qualified for the foreign_earned_income_exclusion stating he resided in the american republic of georgia and as a retired georgia state employee his employer was the american republic of georgia neither return was signed using information from third-party payors the irs computed petitioner’ sec_2001 tax to be dollar_figure and hi sec_2002 tax to be dollar_figure a notice_of_deficiency for year was mailed to petitioner on date that notice in addition to the aforementioned dollar_figure deficiency in income_tax included additions to tax under sec_6651 failure_to_file a return and sec_6654 failure to pay estimated_tax a notice_of_deficiency for year was mailed to petitioner on date that notice in addition to the aforementioned dollar_figure deficiency in income_tax included additions to tax under sec_6651 and sec_6654 on date petitioner filed a petition at docket no contesting respondent’s determinations with respect to year on date petitioner filed a petition at docket no contesting respondent’s determinations with respect to year pursuant to an order dated date on date petitioner filed an amended petition with respect to year by order dated date the cases in docket nos and were consolidated for trial briefing and opinion a trial with respect to docket nos and was held in atlanta georgia on date as stated supra p a bench opinion was rendered on date and decisions were entered in accordance therewith on date on a date not specified in the record respondent assessed a frivolous income_tax return penalty pursuant to sec_6702 for both and on date respondent mailed petitioner a final notice_of_intent_to_levy and notice of your right to a hearing regarding the sec_6702 frivolous_return penalty for on date respondent mailed petitioner a final levy notice regarding the sec_6702 penalty for petitioner timely submitted a form request for a collection_due_process or equivalent_hearing sec_6330 hearing challenging each notice_of_levy and requesting a face-to-face hearing by letter dated date respondent informed petitioner that his request for a hearing had been received and that his case had been assigned to a settlement officer in respondent’s appeals_office in atlanta the letter stated that the issues petitioner raised are those that courts have determined are frivolous or appeals does not consider the letter advised petitioner that because the only issues he raised were frivolous he was not entitled to a face-to-face hearing instead petitioner was offered a telephone hearing to be held on date petitioner was advised that he would be allowed a face-to-face conference with respect to any nonfrivolous issue however before doing so respondent had to be informed of the nonfrivolous issue in writing or by telephone call to respondent’s appeals settlement officer by date by letter dated date petitioner stated he did not want a telephone hearing and he again asked for a face-to-face meeting petitioner denied raising frivolous issues petitioner appeared unexpectedly in person at respondent’s appeals_office in atlanta along with clarkson and one or two other witnesses respondent’s appeals settlement officer refused to see them respondent issued a notice_of_determination concerning collection action s under sec_6320 and or on date in that notice respondent sustained the proposed levy respondent noted in the determination notice that no notice_of_deficiency was necessary with respect to the imposition of a frivolous_return penalty under sec_6702 petitioner timely contested respondent’s levy determination by filing a petition in this court a trial was held on date at trial petitioner was given the opportunity to explain why the sec_6702 frivolous_return penalty should not be applied with respect to his submissions of hi sec_2001 and sec_2002 federal_income_tax returns petitioner gave no adequate explanation collection of the deficiencies in income_tax for and and additions to tax under sec_6651 and sec_6654 is not before us discussion a sec_6702 frivolous income_tax return penalty pursuant to sec_6702 a frivolous_return penalty may be sec_6702 as in effect during the relevant period provides in relevant part sec_6702 frivolous income_tax return a civil penalty --if-- any individual files what purports to be a return of the tax imposed by subtitle a but which-- a does not contain information on which the substantial correctness of the self-assessment may be judged or b contains information that on its face indicates that the self-assessment is substantially incorrect and continued assessed against a taxpayer if three requirements are met first under sec_6702 the taxpayer must file a document that purports to be an income_tax return second under sec_6702 the purported return must lack the information needed to judge the substantial correctness of the self-assessment or under sec_6702 must contain information indicating the self-assessment on the purported return is substantially incorrect third under sec_6702 the taxpayer’s position must be frivolous or demonstrate a desire which appears on the purported return to delay or impede the administration of federal_income_tax law see 130_tc_44 we generally look to the face of the documents to determine whether a taxpayer is liable for a frivolous_return penalty as a matter of law id see 290_fsupp2d_1220 d nev continued due to-- the conduct referred to in paragraph is a a position which is frivolous or b a desire which appears on the purported return to delay or impede the administration of federal_income_tax laws then such individual shall pay a penalty of dollar_figure b jurisdiction the sec_6702 frivolous_return penalty is governed by the procedural rules of sec_6703 which generally removes sec_6702 penalty assessments from the deficiency jurisdiction of this court however sec_6330 provides this court with jurisdiction to review an appeal from the commissioner’s determination to proceed with collection activity regardless of the type of underlying tax involved we have held that our jurisdiction includes the right to review the commissioner’s levy collection activity regarding the sec_6702 frivolous_return penalty callahan v commissioner supra thus we have jurisdiction to review respondent’s notice_of_determination of date issued to petitioner under sec_6330 c standard of review this case involves a review of respondent’s determination to proceed with collection of petitioner’s frivolous_return penalties for and via levy sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified that person in sec_6703 provides that subch b of ch of the internal_revenue_code relating to deficiency procedures does not apply with respect to the assessment or collection of the penalties provided by sec_6700 sec_6701 and sec_6702 4as amended by the pension_protection_act of publaw_109_280 120_stat_1019 effective for determinations made after date writing of the right to a hearing before the levy is made the sec_6330 hearing sec_6330 hearings concerning levies are conducted in accordance with sec_6330 after the commissioner issues his notice_of_determination following an administrative hearing a taxpayer has the right to petition this court for judicial review of the commissioner’s determination sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying liability if he she received a notice_of_deficiency for the tax_year in question or otherwise had an opportunity to dispute the underlying tax_liability sec_6330 if the taxpayer did not receive a notice_of_deficiency or did not have an opportunity to dispute the underlying tax_liability we review the matter de novo 115_tc_35 because no notice_of_deficiency was sent with respect to the sec_6702 frivolous_return penalty petitioner was entitled to contest the penalty at his sec_6330 hearing respondent conceded that no actual meeting or telephone conference between petitioner and respondent’s appeals settlement officer took place accordingly we review the and frivolous_return penalties de novo d application with regard to the first element of the sec_6702 frivolous_return penalty the documents petitioner filed purported to be income_tax returns for and each return included a form 1099-r that was provided by the employees’ retirement_system of georgia pension_plan reporting petitioner’s pension income a relatively insignificant amount of interest_income was also reported on each return finally petitioner attached a form 2555-ez to each return purporting to show that he was entitled to the foreign_earned_income_exclusion and as a consequence he reported zero on the line for total_tax on form_1040 u s individual_income_tax_return for each year thus the first element of the sec_6702 frivolous_return penalty is met with regard to the second element of the sec_6702 frivolous_return penalty the returns petitioner filed for and are substantially incorrect in that he claimed on each return a foreign_earned_income_exclusion on form 2555-ez even though he provided a domestic address and acknowledged that he lived there throughout each taxable_year accordingly the second element of the sec_6702 frivolous_return penalty is met finally with regard to the third element of the sec_6702 frivolous_return penalty petitioner’s position that he qualifies as a nonresident nontaxpayer is frivolous on its face petitioner claims on form 2555-ez to be a citizen of the american republic of georgia and not a resident_of_the_united_states we have imposed the sec_6673 penalty for taking a frivolous position upon taxpayers who have claimed that they are not subject_to federal income_taxation because they are not citizens of the united_states but instead are citizens of a state republic eg the republic of colorado the republic of california see eg fisher v commissioner tcmemo_1996_ fox v commissioner tcmemo_1996_79 applying the sec_6673 penalty for instituting procedures primarily for delay based on raising frivolous arguments the third and final element of the sec_6702 frivolous_return penalty is thus met e petitioner’s position petitioner contends that he was entitled to a face-to-face hearing and that because he was denied one respondent abused his discretion in determining to proceed with the collection of the frivolous income_tax return penalties for year sec_2001 and sec_2002 by levy we disagree petitioner’s arguments disputing the sec_6702 frivolous_return penalties as set forth in his communications with respondent themselves were frivolous petitioner was given an opportunity to present nonfrivolous arguments but did not do so we are satisfied that a face-to-face conference would not have been productive see moline v commissioner tcmemo_2009_ summers v commissioner tcmemo_2006_219 ho v commissioner tcmemo_2006_41 f conclusion respondent’s appeals settlement officer verified that the requirements of all applicable law and administrative procedures were met and that the proposed levy action appropriately balanced the need for efficient collection_of_taxes with the petitioner’s concerns that the levy be no more intrusive than necessary we hold that respondent did not abuse his discretion in determining to proceed with the collection by levy of the frivolous income_tax return penalties owed by petitioner for year sec_2001 and sec_2002 to reflect the foregoing decision will be entered for respondent
